DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1st, 2021 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on March 8th, 2021 in response to the Final Office Action mailed on January 8th, 2021.  Per Applicant's response, Claims 1, 4, 12, & 16-17 have been amended, and Claim 22 has been cancelled.  All other claims have been left in their previously presented form.  Consequently, Claims 1, 3-18, & 20-21 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Claim Objections
Claims 1 & 3-15 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.
Claims 12-15 are now objected to because of the following informalities:  
receivable by the receptacle of either reservoir, and adapted to be separately coupled to either one of the reservoirs with an inlet communicated with the reservoir outlet passage to receive fuel discharged from the the reservoir inlet passage so that fuel discharged from the outlet is received in the 
Claim 13, line 3 should read “communication with the reservoir inlet passage”
Claim 14, line 1 should read “wherein the reservoir inlet passage”
Claim 15, lines 2-6 should read “the manifold includes a second outlet outlets of the manifold and fuel that flows through the second outlet 
Claim 17, lines 1-2 should read “wherein is carried by the selected reservoir”
Claim 21, lines 1-2 should read “wherein the mechanical connecting feature includes”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 & 3-15 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant has provided the required corrections to the claims, thereby obviating the previous 112(a) rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to now recite “the adapter receives a portion of a fuel pump and a fuel filter”, which is apparent at elements 50 & 60 in the supplied figures.  However, Claim 1, lines 6-7 also recite “the cartridge comprising at least one fuel system component”.  This renders the claim indefinite, because it is not understood if the newly added fuel pump and outlet filter are 1) further defining the “at least one fuel system component” earlier in the claim or 2) being recited in addition to the “at least one fuel system component”.  As far as the Examiner understands Applicant’s invention, the cartridge 32 comprises fuel pump 50 and fuel filter 60, which are both fuel system components.  This much is further confirmed in paragraph 64 of Applicant’s published specification.  As such, the Examiner believes Applicant intended to further define the at least one fuel system component as including a fuel pump and a fuel filter.  However, the Examiner can only guess at Applicant’s intent here.  The Examiner further notes that Applicant’s cartridge 32 appears to also include check valve 88 (i.e. a fuel system component), although Applicant’s specification never clearly states that this valve forms a portion of the cartridge 32.  Whether or not check valve 88 can support Applicant’s “at least one fuel system component” is not certain, providing further ambiguity to the required structure of the claim.  For all of these reasons, Claims 1-11 are rendered indefinite.  For examination purposes herein, the Examiner has interpreted the “at least one fuel system component” as including at least one of “a fuel pump and a fuel filter”.
received in an inlet passage”; this limitation renders the claim indefinite because it is not made clear if “an inlet passage” is 1) a grammatical error meant to refer back to “the reservoir inlet passage” recited earlier in the claim or 2) introducing another “inlet passage” altogether.  As far as the Examiner understands, it appears that the former is most likely.   However, the Examiner can only guess at Applicant’s intent here.  This renders the claim indefinite.
	Claim 12, lines 7-12 recite “a manifold received by the receptacle of each reservoir, and adapted to be separately coupled to each of the reservoirs with an inlet communicated with each reservoir outlet passage to receive fuel discharged from the respective reservoir outlet passage and an outlet communicated with each reservoir inlet passage so that fuel discharged from the outlet is received in the respective reservoir inlet passage”; this limitation renders the claim indefinite because the structural requirements of the “manifold” are ambiguously recited within the claim.  Specifically, as currently written, the limitation recites that the manifold is received by the receptacle of each reservoir.  This phrasing implies that the manifold is received by both reservoirs simultaneously.  In contrast, other portions of Claim 12 imply that the manifold is separately (i.e. respectively) coupled to the reservoirs.  This presents a conflict in claim scope that renders the structural requirements of the claim unclear, thus rendering the claim indefinite.  As far as the Examiner understands the invention of Claim 12, it appears that Applicant is actually intending to recite that the manifold is received by only one reservoir at a time.  Due to this understanding, the Examiner would respectfully direct Applicant to the corrections denoted above (within the Claim Objections section).  Providing these corrections will overcome the 112(b) rejection for Claims 12-15.
	Appropriate correction is required.



Response to Arguments
Applicant's arguments filed March 8th, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Siekmann does not disclose or teach an adapter receiving a portion of a fuel pump and a fuel filter positioned between a housing and a reservoir in one of the fuel pump assemblies having the adapter. Accordingly, Siekmann does not disclose or teach that the adapter extends toward a bottom of the reservoir such that the adapter receives a portion of the fuel pump and the fuel filter positioned between the reservoir and the housing as recited in amended claims 1 and 12 of the present application”, the Examiner must respectfully disagree.  Applicant ultimately alleges that Siekmann’s pump adapter 46 in Figure 2 does not receive both a fuel pump and a fuel filter, as now claimed.  This argument is not well taken.  As noted in the updated rejection below (referring to col. 4, lines 16-23 & lines 49-51, col. 5, lines 30-37; col. 7, lines 15-30), Siekmann’s disclosures make clear that all four of Siekmann’s fuel assemblies (Figs. 1-4) include the fuel pump 24, the primary/inlet filter 28, and the secondary/outlet filter 32.  In the pump assembly of Figure 2, the fuel pump 24 is clearly received by the adapter 46, as claimed.  Furthermore, although not clearly seen in Figure 2, the outlet filter 32 is likewise received at the top of the adapter 46, adjacent flange 44.   Please refer to col. 4, lines 49-52 which makes clear that the outlet filter 32 is oriented/contained by flange 44 (i.e. received by adapter 46), which then feeds the discharge conduit 36.  Therefore, although Figure 2 admittedly does not clearly depict the outlet filter 32, Siekmann’s disclosure confirms that it is, in fact, included in the pump assembly at the flange 44 (i.e. received by adapter 46), thereby allowing for simplistic access during periods of maintenance.

Siekmann does not disclose or teach an outlet filter coupled to the housing including the fuel pump retainer when the housing is coupled to the reservoir with the fuel pump retainer”, the Examiner must respectfully disagree.  The Examiner would respectfully reiterate the same points made directly above, as the same logic applies here.  Ultimately, although Figure 2 admittedly does not clearly depict the outlet filter 32 in the pump assembly, Siekmann’s disclosure confirms that it is, in fact, included in the pump assembly at the flange 44 (i.e. received by adapter 46), thereby allowing for simplistic access during periods of maintenance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10, 16-17, & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,951,050 to Siekmann.
In regards to independent Claims 1 & 16, and with reference to Figures 1A & 2, Siekmann discloses:

(1)	A system of fuel delivery assemblies (Figs. 1A & 2) for delivering fuel from a fuel tank (2), comprising: two separate fuel pump assemblies (one fuel delivery assembly shown in Fig. 1A; a second fuel delivery assembly is shown in Fig. 2) each having a reservoir (10) with an interior to receive fuel (9B) inside the fuel tank (2) (as seen in Figs. 1A & 2), and wherein each reservoir has at least one dimension (i.e. a height) that is different than the other reservoir (clearly seen in Figs. 1A & 2 and discussed at col. 5, lines 41-47) such that the interior shapes of the reservoirs are different (apparent in Figs. 1A & 2); and an interchangeable cartridge (24-32, 42, 44) having a housing (24, 42, 44), the cartridge comprising at least one fuel system component (32), the housing having an exterior shape that fits to the different interior shapes of the reservoirs (as clearly seen in Figs. 1A & 2), the housing and the reservoirs sized and structured relative to one another such that the housing is received and coupled to a single reservoir at a time so that the cartridge is structured to be separately coupled with the two separate reservoirs respectively (apparent from col. 3, line 31 – col. 6, line 17); wherein the cartridge is structured to orient the at least one fuel system component (32) relative to the single reservoir to which the cartridge is connected (orientation is clearly seen in Figs. 1A; the same remains in Fig. 2, although not clearly shown therein), and wherein one of the reservoirs includes an adapter (46) in one of the two fuel pump assemblies and the adapter includes an attachment feature (i.e. the lower circumferential surface) engageable by the housing (as seen in Fig. 2, the lower end of the outer surface of the adapter 46 is in direct engagement with the reservoir 10) whereby the adapter is removably attached to the housing and a coupling feature (the top end of the adapter 46, which is “secured to the fuel supply module flange 44”; col. 5, lines 54-56) engageable with the reservoir to couple the housing to the reservoir (as seen in Fig. 2), and the other reservoir (within the assembly of Fig. 1A) is coupled with the housing without the adapter in the other fuel pump assembly (apparent in Fig. 1A), and wherein the adapter (46) extends toward a all four of Siekmann’s fuel assemblies (i.e. Figs. 1-4) include the fuel pump 24, the primary/inlet filter 28, and the secondary/outlet filter 32; in the pump assembly of Figure 2, the fuel pump 24 is received at the bottom of the adapter 46, while the outlet filter 32 is received at the top of the adapter 46, adjacent flange 44; although not clearly shown in Fig. 2, please refer to col. 4, lines 49-52, which makes clear that the outlet filter 32 is oriented/contained by flange 44, which then feeds the discharge conduit 36).
	
(16)	A pump assembly (Fig. 2) that permits one reservoir (10) selected among multiple reservoirs (the two differently shaped reservoirs 10 in Figs. 1A & 2) having different exterior shapes (apparent in Figs. 1A & 2) to be used in the pump assembly, comprising: the selected reservoir (10, within Figure 2) having an interior to receive fuel (9B); a fuel pump (24) having an inlet (40) arranged to receive fuel from the interior of the selected reservoir and an outlet (30) through which pressurized fuel is discharged (Figs. 1A-2); an outlet filter (32) receiving the fuel discharged from the outlet of the fuel pump (col. 4, lines 19-24; the same outlet filter 32 is present in Fig. 2, as made clear at col. 7, lines 15-30); an interchangeable cartridge (24-32, 42, 44) having a housing (24, 42, 44), the housing receiving an upper portion (30, 36) of the fuel pump (as seen in Fig. 2) and the outlet filter (col. 4, lines 16-23 & lines 49-51; col. 5, lines 30-37; col. 7, lines 15-30; these disclosures make clear that all four of Siekmann’s fuel assemblies (i.e. Figs. 1-4) include the fuel pump 24, the primary/inlet filter 28, and the secondary/outlet filter 32; in the pump assembly of Figure 2, the upper portion 30/36 of fuel pump 24 and the outlet 

	In regards to Claim 3, the two reservoirs (10) have different internal volumes (apparent in Figs. 1A & 2, and implied at col. 5, lines 41-47).
In regards to Claim 4, the housing (24, 42, 44) is associated with a fuel pump (within housing 24) and a fuel filter (32) and positions at least part of the fuel pump and the fuel filter relative to the reservoir (10) to which the housing is connected (positioning is seen clearly in Figs. 1A & 2).
In regards to Claim 5, the housing (24, 42, 44) is adapted to mate with at least two different fuel pumps (“split pumping mechanism in series”; col. 6, lines 58-65), the two different fuel pumps having at least one dimension that is different (different inlet/outlet dimensions, as clearly seen in Figs. 1A & 2).
Claim 6, the housing (24, 42, 44) is adapted to mate with at least two different fuel filters (26 & 32), the two different fuel filters having at least one dimension that is different (different diameters, as clearly seen in Fig. 1A).
In regards to Claim 7, the housing (portions 42 & 44) overlies (i.e. surrounds) at least part of the fuel filter (32) (Fig. 1A).
In regards to Claim 8, the fuel filter (32) includes a filter element (at lead line 32 in Fig. 1A) enclosed within the housing (42, 44) (apparent in Fig. 1A).
In regards to Claim 10, each reservoir (10) includes a wall (i.e. a vertical wall, seen at lead line 10 in Fig. 2) with an attachment feature (i.e. external threading at the top of the wall, as seen in Figs. 1A & 2) that includes a mechanical connecting feature (external threads) integrally formed in the wall (Figs. 1A & 2), and the housing (portion 42) includes an integral mounting feature (inner threading) engageable with the mechanical connecting feature of each reservoir to retain the position of the housing relative to the reservoir (10) to which the housing is attached (apparent in Figs. 1A & 2).
In regards to Claim 17, the assembly (Fig. 2) also includes a fuel filter (32; seen best in Fig. 1A, but also present in Fig. 2 within flange 44) carried by the selected reservoir (10) and wherein the fuel pump outlet (30) is communicated with an inlet of the fuel filter and an outlet of the fuel filter is communicated with the at least one fuel passage (36) of the housing (col. 4, lines 8-24).
In regards to Claim 21, the connecting feature (i.e. external threads) includes a plurality of axially extending flanges (i.e. threads, as clearly seen in Figs. 1A & 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siekmann (applied above) in view of US 2007/0056567 to Perruchot et al.
Claim 9, Siekmann discloses the invention of Claim 1, but does not further disclose that the reservoirs (10) each include a mount and the mounts of both reservoirs are of the same shape so that they are capable of carrying the same fuel level sensor, and in assembly, one fuel level sensor is mounted to each reservoir (Siekmann does not specifically disclose the use of a fuel level sensor or mount for his reservoirs 10).
However, Perruchot et al. (Perruchot) discloses a modular fuel pump assembly (Figs. 1-8) having a reservoir 280 with a mount 270 for carrying a fuel level sensor (not shown; see paras. 22-23, 30).  In these disclosures, Perruchot specifically desires a modular fuel pump module in which interchangeable pump components can be interchangeably selected and mounted within a given fuel delivery assembly depending on the particular vehicle/fuel tank arrangement being used (para. 22-23), and as such, makes clear that a common fuel sensor mount/sensor for a variety of fuel pump modules simplifies the overall arrangement by allowing common components to be interchanged.  Therefore, to one of ordinary skill desiring a modular fuel pump assembly with simple modularity between systems, it would have been obvious to utilize the techniques disclosed in Perruchot in combination with those seen in Siekmann in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Siekmann’s reservoirs (10) with the common, interchangeable sensor mount (270) and associated fuel level sensor from Perruchot in order to obtain predictable results; those results being a system of fuel delivery modules that can accurately monitor the level of fuel within the respective fuel tanks 2 using common components that do not require specialized manufacturing processes for each assembly.

Claims 11, 18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siekmann (applied above) in view of US 5,218,942 to Coha et al.
Claims 11, 18, & 20, Siekmann discloses the invention of Claim 1, including a reservoir inlet passage 26 and reservoir outlet passage 30, but does not further disclose 1) a manifold, wherein the manifold is adapted to be separately coupled to each of the reservoirs with an inlet communicated with the reservoir outlet passage to receive fuel discharged from the reservoir outlet passage and an outlet communicated with the reservoir inlet passage so that fuel discharged from the outlet is received in an inlet passage, the reservoirs and manifold being constructed and arranged so that the two different reservoirs are adapted to be coupled to identical manifolds (i.e. Claim 11), 2) wherein the passage comprises a first passage and a second passage in communication with the first passage, and wherein fuel flowing through the first passage is routed to an engine and fuel flowing through the second passage is routed to a jet pump that pumps fuel into the selected reservoir and is carried by the selected reservoir (i.e. Claim 18), or 3) the selected reservoir includes an outlet passage through which fuel flows to an inlet of the jet pump and the selected reservoir includes an inlet passage that is communicated with the selected reservoir interior and through which fuel pumped by the jet pump flows into the selected reservoir interior (i.e. Claim 20) (in other words, Siekmann lacks a teaching of a jet pump manifold for refilling the reservoir powered by a second passage)
However, use of a jet pump manifold and associated fluid passage arranged as claimed is well known in the art, as shown by Coha et al. (Coha).  In particular, Coha discloses yet another modular fuel pump assembly similar to that disclosed in Siekmann, wherein a fuel tank 12 includes an internal reservoir 18 for containing fuel therein (Fig. 1).  Coha further discloses a two-pump arrangement (28, 44) wherein a primary fuel pump 28 sucks fuel from the reservoir 18 and supplies to an engine, and wherein a secondary jet pump 44 receives a portion of the pumped fuel to replenish the fuel within the reservoir 18.  In particular, Coha’s reservoir (18) includes a reservoir inlet passage (58, 60), a reservoir outlet passage (pump outlet 32), wherein the passage 32 comprises a first passage (34) and a second passage (68) in communication with the first passage, and wherein fuel flowing through the first passage is .
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siekmann (applied above) in view of US 5,218,942 to Coha et al.
In regards to independent Claim 12, and with particular reference to Figures 1A & 2 shown previously above, Siekmann discloses: 

(12)	A system of fuel delivery assemblies (Figs. 1A & 2) for delivering fuel from a fuel tank (2), comprising: two separate fuel pump assemblies (one fuel delivery assembly shown in Fig. 1A; a second fuel delivery assembly is shown in Fig. 2) each having a reservoir (10) with an interior to receive fuel (9B) inside the fuel tank (as seen in Figs. 1A & 2), each reservoir has at least one dimension (i.e. a height) that is different than the other reservoir (clearly seen in Figs. 1A & 2 and discussed at col. 5, lines 41-47) and each reservoir includes a receptacle (20), an outlet passage (36) from which fuel is discharged and an inlet passage (26) into which fuel is received……wherein one of the reservoirs (10, Fig. 2) includes an adapter (46) in one of the two fuel pump assemblies (seen in Fig. 2) and the adapter includes an attachment feature (i.e. a central opening that receives cartridge housing 24, as seen in Fig. 2) engageable by a housing (24) whereby the adapter (46) is removably attached to the housing (via cap 42) and a coupling feature (the top end of adapter 46, which is “secured to the fuel supply module flange 44”; col. 5, lines 54-56) engageable with the reservoir (via flange 44 and cap 42) to couple the housing to the reservoir (as seen in Fig. 2); and the other reservoir (10, within Fig. 1A) is coupled to the housing (24) without the adapter in the other fuel pump assembly (clearly seen in Fig. 1A), wherein the adapter (46) extends toward a bottom (14) of the reservoir (Fig. 2) such that the adapter (46) receives a portion of a fuel filter (32) and a fuel pump (24) coupled to the housing (the pump 24 being received is apparent in Fig. 2; although the outlet filter 32 is not clearly shown in Fig. 2, it is located at flange 44, as made clear at col. 4, lines 16-23 & lines 49-51; col. 5, all four of Siekmann’s fuel assemblies (i.e. Figs. 1-4) include the fuel pump 24, the primary/inlet filter 28, and the secondary/outlet filter 32; in the pump assembly of Figure 2, the fuel pump 24 is received at the bottom of the adapter 46, while the outlet filter 32 is received at the top of the adapter 46, adjacent flange 44; although not clearly shown in Fig. 2, please refer to col. 4, lines 49-52, which makes clear that the outlet filter 32 is oriented/contained by flange 44, which then feeds the discharge conduit 36).

As denoted above (also for Claim 11), Siekmann discloses the invention of Claim 12, including a reservoir inlet passage 26 and reservoir outlet passage 36, but does not further disclose a manifold received by the receptacle of each reservoir, and adapted to be separately coupled to each of the reservoirs with an inlet communicated with each reservoir outlet passage to receive fuel discharged from the respective reservoir outlet passage and an outlet communicated with each reservoir inlet passage so that fuel discharged from the outlet is received in the respective reservoir inlet passage, the reservoirs and manifold being constructed and arranged so that a single reservoir is structurally connected to the manifold at a time (in other words, Siekmann lacks a teaching of a jet pump manifold for refilling the reservoir 10).
However, use of a jet pump manifold arranged as claimed is well known in the art, as shown by Coha et al. (Coha).  In particular, Coha discloses yet another modular fuel pump assembly similar to that disclosed in Siekmann, wherein a fuel tank 12 includes an internal reservoir 18 for containing fuel therein (Fig. 1).  Coha further discloses a two-pump arrangement (28, 44) wherein a primary fuel pump 28 sucks fuel from the reservoir 18 and supplies to an engine, and wherein a secondary jet pump 44 receives a portion of the pumped fuel to replenish the reservoir 18 with fuel inside the fuel tank 12.  In particular, Coha’s reservoir (18) includes a reservoir inlet passage (58, 60), a reservoir outlet passage 

Claim 13, Siekmann as modified by Coha results in the system further comprising a nozzle (venturi 54, via Coha; see Fig. 1) carried by a manifold outlet (i.e. the left-facing tube seen in Fig. 1) and wherein each of the reservoirs includes an inlet (50, seen in Fig. 1 of Coha) in communication with the inlet passage (58, 60) of that reservoir, and wherein discharge of fuel through the nozzle (54) and out of the manifold outlet causes fuel in an area of the inlet (50) of the reservoir to be entrained into the inlet of the reservoir along with a flow of fuel from the manifold outlet (the flow of fuel out of pump 28 provides fuel flow to jet pump manifold 44, which provides entrainment with fuel from the fuel tank and into the intake (58, 60) of the jet pump 44, and ultimately, produces a flow of fuel into the reservoir 18; col. 2, line 7 – col. 3, line 17).
In regards to Claim 14, Siekmann as modified by Coha discloses that the inlet passage (58, 60) communicates (fluidly) with the reservoir interior to provide fuel into the reservoir interior (col. 2, line 7 – col. 3, line 17).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siekmann (applied above) in view of US 2013/0048119 to Kim et al.
In regards to independent Claim 12, and with particular reference to Figures 1A & 2 shown previously above, Siekmann discloses: 

(12)	A system of fuel delivery assemblies (Figs. 1A & 2) for delivering fuel from a fuel tank (2), comprising: two separate fuel pump assemblies (one fuel delivery assembly shown in Fig. 1A; a second fuel delivery assembly is shown in Fig. 2) each having a reservoir (10) with an interior to receive fuel (9B) inside the fuel tank (as seen in Figs. 1A & 2), each reservoir has at least one dimension (i.e. a height) that is different than the other reservoir (clearly seen in Figs. 1A & 2 and discussed at col. 5, lines 41-47) and each reservoir includes a receptacle (20), an outlet secured to the fuel supply module flange 44”; col. 5, lines 54-56) engageable with the reservoir (via flange 44 and cap 42) to couple the housing to the reservoir (as seen in Fig. 2); and the other reservoir (10, within Fig. 1A) is coupled to the housing (24) without the adapter in the other fuel pump assembly (clearly seen in Fig. 1A); wherein the adapter (46) extends toward a bottom (14) of the reservoir (Fig. 2) such that the adapter (46) receives a portion of a fuel filter (32) and a fuel pump (24) coupled to the housing (the pump 24 being received is apparent in Fig. 2; although the outlet filter 32 is not clearly shown in Fig. 2, it is located at flange 44, as made clear at col. 4, lines 16-23 & lines 49-51; col. 5, lines 30-37; col. 7, lines 15-30; these disclosures make clear that all four of Siekmann’s fuel assemblies (i.e. Figs. 1-4) include the fuel pump 24, the primary/inlet filter 28, and the secondary/outlet filter 32; in the pump assembly of Figure 2, the fuel pump 24 is received at the bottom of the adapter 46, while the outlet filter 32 is received at the top of the adapter 46, adjacent flange 44; although not clearly shown in Fig. 2, please refer to col. 4, lines 49-52, which makes clear that the outlet filter 32 is oriented/contained by flange 44, which then feeds the discharge conduit 36).

As denoted above (also for Claim 11), Siekmann discloses the invention of Claim 12, including a reservoir inlet passage 26 and reservoir outlet passage 36, but does not further disclose a manifold received by the receptacle of each reservoir, and adapted to be separately coupled to each of the 
However, use of a jet pump manifold arranged as claimed is well known in the art, as shown by Kim et al. (Kim).  In particular, Kim discloses yet another modular fuel pump assembly similar to that disclosed in Siekmann, wherein a fuel tank 2000 includes an internal reservoir 300 for containing fuel therein (Fig. 2).  Kim further discloses a two-pump arrangement (320, 330, 340) wherein a primary fuel pump 320 sucks fuel from the reservoir 300 and supplies to an engine 3000, and wherein a secondary jet pump (330, 340), receives a portion of the pumped fuel to replenish the reservoir 300 with fuel inside the fuel tank 2000.  In particular, Kim’s reservoir (300) includes a reservoir inlet passage (311), a reservoir outlet passage (i.e. pump outlet 322), and a manifold (330-360; Fig. 3), wherein the manifold is adapted to be separately coupled to each of the reservoirs with an inlet (323) communicated (fluidly) with the reservoir outlet passage (“receiving a portion of the fuel transmitted from the fuel pump 320”; para. 32) to receive fuel discharged from the reservoir outlet passage and an outlet (350) communicated (fluidly) with the reservoir inlet passage (311) so that fuel discharged from the outlet is received in an inlet passage (para. 32).  Kim’s use of a jet pump for replenishing the reservoir 300 provides a very simplistic pump structure that minimizes the number of moving parts, thereby simplifying manufacture (as compared with the two-stage serial pumps taught in Siekmann).  Therefore, to one of ordinary skill desiring a simplified fuel pump assembly, it would have been obvious to utilize the techniques disclosed in Kim in combination with those seen in Siekmann in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of 

In regards to Claim 13, Siekmann as modified by Kim results in the system further comprising a nozzle (330, via Kim; see Fig. 3) carried by a manifold outlet (350) and wherein each of the reservoirs includes an inlet (the passage beneath nozzle 330, seen in Fig. 3 of Kim) in communication with the inlet passage (323) of that reservoir, and wherein discharge of fuel through the nozzle (330) and out of the manifold outlet (350) causes fuel in an area of the inlet of the reservoir to be entrained into the inlet of the reservoir along with a flow of fuel from the manifold outlet (the flow of fuel out of pump 320 provides fuel flow to the jet pump manifold, which provides entrainment with fuel from the fuel tank and into the intake of the jet pump, and ultimately, produces a flow of fuel into the reservoir 320; para. 32).
In regards to Claim 14, Siekmann as modified by Kim discloses that the inlet passage (311) communicates (fluidly) with the reservoir interior to provide fuel into the reservoir interior (para. 32).
In regards to Claim 15, Siekmann does not disclose that each reservoir (10) includes a second inlet passage.  
However, Kim discloses that the reservoir 300 includes a second inlet passage (380) and the manifold includes a second outlet passage (360) (Fig. 3; jet pump produces two flows of fuel from the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC